DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT/COMMENT
This application is in condition for allowance except for the presence of claim 20 directed to invention nonelected without traverse. Accordingly, claim 20 been canceled.

Allowable Subject Matter
Claims 1-19 are allowed. 
The following is an Examiner’s statement of reasons for allowance: Applicant's claims presented 12/09/2020 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claim 1 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest an electronic device, comprising a display module including a display panel, in which a signal transmission region, a peripheral display region adjacent to the signal transmission region, and a main display region spaced apart from the signal transmission region are provided; and
a camera module overlapped with the signal transmission region, wherein the display panel comprises a plurality of first pixels, which are disposed in a unit region of the main display region, and a plurality of second pixels, which are disposed in a unit region of the peripheral display region, and an emission area of green light in the unit region of the first pixels is different from an emission area of green light in the unit region of the second pixels.

U.S. Patent Application Publication 2019/0212788 A1 to Kwak et al. discloses an electronic device includes a display that includes a first area having a plurality of first pixels arranged with a first density and a second area having a plurality of second pixels arranged with a second density, wherein the display includes at least one layer having an opening formed in at least part of the first area and in at least part of the second area, a first sensor configured to detect incident light through at least part of the first area, and a second sensor configured to generate image data using incident light received through the opening. FIG. 3 illustrates the arrangement (e.g., a first arrangement) of a first group of pixels arranged in the first area 11 and the arrangement (e.g., a second arrangement) of a second group of pixels arranged in the second area 12. According to an embodiment, the display panel 150 may include the first area 11 and the second area 12. The first area 11 may include the first group of pixels arranged in the first arrangement, and the second area 12 may include the second group of pixels arranged in the second arrangement. Reference numeral 300-1 indicates a blowup of a specified area 300 below which the first sensor 210 and the second sensor 220 of the electronic device 100 are disposed. The first group of pixels and the second group of pixels may include a first sub-pixel 153 a, a second sub-pixel 153 b, and a third sub-pixel 153 c. For example, the first sub-pixel 153 a may correspond to a pixel that emits red light, the second sub-pixel 153 b may correspond to a pixel that emits green light, and the third sub-pixel 153 c may correspond to a pixel that emits blue light. The first group of pixels and the second group of pixels may implement various colors of light by a combination of the sub-pixels 153 a, 153 b, and 153 c.
The second group of pixels arranged in the second area 12 may be connected together or be densely arranged with an interval smaller than at least a specified size. The second sensor 220 may be disposed below the display panel 150 and may obtain image data that corresponds to incident light through an opening, and/or light reflected from another sensor. The second sensor 220 may perform a specified operation by receiving light throu.gh an area over a specified range. Therefore, an opening may be formed, or at least pixels may not be arranged, in the area of the display panel 150 that corresponds to the area in which the second sensor 220 is disposed.

U.S. Patent Application Publication 2013/0113843 A1 to Yamazaki discloses a display device including a pixel portion having a plurality of pixels which have a display element and a transmissive portion. The display element includes a light-emitting element which does not transmit external light, while the transmissive portion is arranged to transmit external light. In the display element, a top-emission or bottom-emission type light-emitting element is provided. In the structure of FIG. 4A, the display elements 101R, 1016, and 101B are arranged so that the transmissive portion 103 in one pixel 110 is surrounded by the display elements in the pixel and its adjacent two pixels. The pixels 110 are arranged in a grid form. In the structure of FIG. 4B, the pixels 110 which are similar to those of FIG. 4A are alternately misaligned in the vertical direction. In the structure of FIG. 4C, the pixel 110 includes one transmissive portion 103 and any two display elements of the three kinds of display elements. The adjacent pixel 110 includes the other display element of the three kinds of display elements. Full-color display can be obtained by these two kinds of pixels 110.

U.S. Patent Application Publication 2011/0128262 A1 to Chaji et al. discloses a high resolution pixel using organic light emitting devices (OLEDs) in a staggered arrangement. Pixel arrangement 600 for a top emission structure improves the aperture ratio and relaxes OLED manufacturing requirements. The pixel arrangement 600 includes different pixels 602, 604, 606 and 608. Each of the pixels has three OLEDs such as OLEDs 610, 612 and 614 which are disposed on a circuit layer 616 that includes the drive transistors to drive each of the OLEDs 610, 612 and 614. In this case, the OLED 610 emits green light and is in a row with the OLED 612 that emits red light. The OLED 614 emits a blue light and has a larger emission surface than the OLEDs 610 and 612. Select lines such as select lines 620, 622 and 624 run on the top and the bottom of the pixels 602, 604, 606 and 608. Power supply lines 630, 632 and 634 run along the sides of the pixels 602, 604, 606 and 608 to supply voltages for the OLEDs 610, 612 and 614 and their respective drive transistors. Data lines 640, 642, 644 and 646 run under the OLEDs of the pixels 602, 604, 606 and 608. For example, the data line 640 is used to program the OLED 610, the data line 642 is used to program the OLED 612 and either data line 640 or 644 is used to program the OLED 614 in the pixel 602. The OLED 614 that emits blue light is larger than the OLEDs 610 and 612, covering substantially the entire width of the pixel 602.

However, none of the above teach or fairly suggest the electronic device as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622